Case 1:19-cv-03185-RDM Document 32 Filed 01/22/20 Page 1 of 1-LET IT \ F
4

ED

22 (2S

ENZO COSTA, et al., Plaintiffs, vy. DISTRICT OF COLUMBIA, et al., Defendants., Case No. 1:19-cev-3185 om
Plaintiffs’ Exhibit 1
In Support of their Motion For Leave to Conduct Jurisdictional Discovery

Discovery Request (Rl. Mot. BxhibitA)

a copy of any emergency water protocol or procedures in effect during the two
most recent major water interruptions, as well as any changes or proposed
changes to those protocols or procedures;

] Redressability
Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 
   

 

any reports, analyses, or assessments of the origin of the last two major water
interruptions:

Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

any reports, analyses, or assessments of the impact of either of the last two
major water interruptions on hygienic conditions or patient care;

Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

any reports, analyses, or assessments of the effectiveness of the remediation of
the last two major water outages to prevent future water interruptions or impact
on hygienic conditions or patient care

Redressability
Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

any proposals or recommendations for remediation to ensure that there will be
no future major water interruptions or impact on hygienic conditions or patient
care from any future water interruptions

Redressability
Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

documents reflecting any water shutoffs or restrictions anywhere in the facility
for any amount of time since October 23

Redressability
Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

documents reflecting any impact on patient care from the most recent major
water interruption on patient care since October 23

Redressability
Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

documents reflecting awareness that Plaintiffs would be filing suit prior to
commencement of this proceeding

Mootness (Voluntary Cessation)

 

 

 

reports, analyses, or assessments concerning any interruption in the provision of
psychiatric and mental health care since October 23.

 

Redressability
Mootness (Likelihood of Repetition)
Mootness (Voluntary Cessation)

 

 

 

PLAINTIFF'S
EXHIBIT
